Stephens, J.
1. This being a suit to recover damages for the alleged negligent killing of the plaintiff’s mule by a train of the defendant, and there being evidence of the value of the mule and also evidence which *357would authorize the inference that the mule was killed by the negligent operation of the defendant’s train, the court erred in directing a verdict for the defendant.
Decided February 8, 1933.
S. W. Fariss¡ for plaintiff.
Rosser & Shaw, Maddox, Matthews &■ Owens, for defendant.
2. It does not appear from the assignment of error that the court erred in excluding certain testimony of a witness as to the distance within which a train operated as the defendant’s train was operated could be brought to a complete stop.

Judgment reversed.


Jenkins, P. J., and Sutton, J., concur.